HOWARD, Chief Judge
(dissenting).
The courts refuse an accounting of a partnership where to do so would be to aid .a claim based on a violation of the law. The justification of the rule is the discouragement of illegal transactions by placing the parties outside the protection of the law. An excellent discussion of the subject matter together with exceptions to the *145general rule can be found in the annotation in 32 A.L.R.2d page 1345 et seq. One of the exceptions to the general rule is that found in Brand v. Elledge, supra, cited by the majority. That exception being that the rule does not apply where one party’s wrong is slight in comparison with the other. In other words, the rule only operates when the parties are in pari delicto. Contrary to the innocence established by the evidence and attributed to both parties in the case of Brand v. Elledge, supra, the evidence in this case clearly shows that the parties were in pari delicto. The plaintiff insisted throughout the trial that he did the greatest portion of the major surgery on the animals. A.R.S. § 32-2244, which has since been amended, provided in part that a person was guilty of a misdemeanor who “[Pjractices veterinary medicine or surgery without a license and registration.” There is no doubt in my mind that the continued conduct on the part of the plaintiff in performing major surgery on the animals violated this statute.
The only issue that was decided by the advisory jury was whether or not there was a partnership agreement in the first instance. The illegality of the conduct of the parties was still before the court even after the verdict and was clearly and convincingly shown by the evidence. The judgment in this case is clearly against the weight of the evidence. When the jury is advisory, the court which has submitted the issues remains responsible for the ultimate decision of fact as well as of law. See cases Annot. 156 A.L.R. pages 1 ISO-1153.
Some portions of the transactions involved were legal. Therefore I would reverse and remand the case to the trial court to determine whether or not the illegal transactions are separable from the legal transactions and if so, that there be an accounting of the legal transactions. See cases Annot. 32 A.L.R.2d pages 1433-1437.
If the items are incapable of separation then judgment should be entered in favor of the defendant and against the plaintiff.